                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RIGOBERTO JOSE MORENO,                           Case No. 19-cv-07443-EMC
                                   8                   Plaintiff,
                                                                                          ORDER DISMISSING CASE
                                   9             v.

                                  10     PERKINS WILL, INC., et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On July 22, 2019, Plaintiff Rigoberto Jose Moreno, proceeding pro se, filed a lawsuit
                                  14   against a long list of defendants. See Docket No. 1 in Case No. 3:19-cv-04206-EMC. On
                                  15   September 20, 2019, the Court dismissed that case and judgment was entered. See Docket Nos.
                                  16   20, 21 in Case No. 3:19-cv-04206-EMC. On November 12, 2019, Mr. Moreno filed the instant
                                  17   lawsuit. See Docket No. 1. On November 18, 2019, that case was related to Case No. 3:19-cv-
                                  18   04206-EMC, see Docket No. 8. Federal Rule of Civil Procedure 4(m) requires that a defendant be
                                  19   served within 90 days after a complaint is filed. See Fed. R. Civ. P. 4(m). Mr. Moreno has failed
                                  20   to serve the defendants in this case; his complaint was filed on November 11, 2019, and the 90-
                                  21   day deadline for service on defendants ran on February 10, 2020, more than one week ago. As a
                                  22   result, the Court DISMISSES Case No. 3:19-cv-07443-EMC.
                                  23          IT IS SO ORDERED.
                                  24

                                  25   Dated: February 20, 2020
                                  26
                                  27                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  28                                                   United States District Judge
